UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-2308


STEVEN W. WARD,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant - Appellee,

             and

BUTNER LEGAL CENTER,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cv-00383-BO)


Submitted:    May 28, 2009                       Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven W. Ward, Appellant Pro Se.               Rudolf A. Renfer, Jr.,
Assistant United States Attorney,             Raleigh, North Carolina;
Christina   Ann  Thompson, Attorney            Advisor,  Butner, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Steven    W.   Ward   appeals    the   district   court’s   order

denying his civil action alleging claims under the Federal Tort

Claims Act.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Ward v. United States, No. 5:07-cv-00383-BO

(E.D.N.C.    Oct.    23,   2008).    We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      3